                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


GLOBAL MERCHANDISING SERVICES,                        )
LTD.,                                                 )
                                                      )
                       Plaintiff,                     ) Civil Action No.
                                                      )
       v.                                             )
                                                      )
VARIOUS JOHN DOES, JANE DOES and                      )
ABC COMPANIES                                         )
                                                      )
                       Defendants.                    )
                                                      )
                                                      )


                       COMPLAINT FOR TRADEMARK INFRINGEMENT
                              AND UNFAIR COMPETITION

       1.      This Court has exclusive jurisdiction over this action under 28 U.S.C. §§1331 and
1338(a) and 15 U.S.C. §§ 1121, 1125, 1126 and 1116. This action arises under the Lanham
Trademark Act (15 U.S.C. Section 1051, et seq.).


       2.      Plaintiff Global Merchandising Services, Ltd. is a private limited liability
company organized under the laws of the United Kingdom with a place of business in Los
Angeles, California.


       3.      Upon information and belief, Defendants Various John Does and Jane Does are
residents of or transact and do business in and/or will be present in The Woodlands, Texas on
and before August 22, 2021 or are now conspiring to travel and otherwise traveling to the other
states listed in Schedule A hereto and are subject to the jurisdiction of this Court. The identities
of the Various John Does and Jane Does are not presently known.


       4.      Upon information and belief, Defendants ABC Companies, through their agents,
servants and employees, transact and do business in and/or will be present in The Woodlands,
Texas, on and before August 22, 2021 or are now conspiring to travel and otherwise traveling to
other states listed in Schedule A hereto and are subject to the jurisdiction of this Court. The
identities of the ABC Companies are not presently known.


                                         THE PARTIES


       5.      Since as early as 1983, Megadeth has used the MEGADETH trademark to
identify itself in all phases of the entertainment industry and to distinguish itself from other
professional musical performers.


       6.      Since as early as 1994, Lamb of God has used the LAMB OF GOD trademark to
identify itself in all phases of the entertainment industry and to distinguish itself from other
professional musical performers.


       7.      Megadeth and Lamb of God have granted Plaintiff the exclusive right to market
merchandise, including, but not limited to, clothing, jewelry, photographs and posters bearing the
MEGADETH and LAMB IF GOD names, trademarks, logos, and/or likenesses at concert
engagements throughout the United States.


       8.      Defendants are numerous independent unlicensed peddlers and manufacturing
and distributing companies who will be attempting to distribute and sell unauthorized bootleg
and inferior merchandise embodying the MEGADETH and LAMB OF GOD names, trademarks,
logos and/or likenesses (hereinafter referred to collectively as "Bootleg Merchandise") including,
but not limited to, t-shirts outside the confines of the Cynthia Woods Mitchell Pavilion, The
Woodlands, Texas on August 22, 2021 and at Megadeth/Lamb of God concerts on their present
concert tour, a partial itinerary of which is listed on Exhibit A hereto, in violation of Plaintiff’s
rights under the Lanham Act. The identities of these Defendants are not presently known and
cannot be known unless they voluntarily permit themselves to be identified.




                                                 2
                                         BACKGROUND
       9.      To date, in excess of 20 Million copies of recordings embodying the
performances of Megadeth have been sold. To date, in excess of 2 Million copies of recordings
embodying the performances of Lamb of God have been sold.


       10.     To date, in excess of 2 Million Dollars’ worth of licensed merchandise bearing the
MEGADETH names, trademarks, logos and/or likenesses has been sold. To date, in excess of 1
Million Dollars’ worth of licensed merchandise bearing the LAMB OF GOD names, trademarks,
logos and/or likenesses has been sold.


       11.     Since as early as 1984, Megadeth has used the MEGADETH mark to identify its
services as a musical group. Megadeth has sought to distinguish merchandise pertaining to it
from merchandise made and sold and pertaining to others by prominently displaying the
MEGADETH trademark and/or likenesses on t-shirts and other merchandise associated with
MEGADETH.


       12.     Since as early as 1994, Lamb of God has used the LAMB OF GOD mark to
identify its services as a musical group. Lamb of God has sought to distinguish merchandise
pertaining to it from merchandise made and sold and pertaining to others by prominently
displaying the LAMB OF GOD trademark and/or likenesses on t-shirts and other merchandise
associated with Lamb of God.


       13.     Plaintiff has been granted the exclusive license to sell merchandise bearing the
MEGADETH and LAMB OF GOD trademarks, logos and likenesses at Megadeth and Lamb of
God concert engagements throughout the United States.


       14.     Megadeth and Lamb of God are embarking on their concert tour of the United
States. Virtually all of those concerts are or will be sold out. The Megadeth/Lamb of God
concert itinerary, in part, is annexed hereto as Exhibit A.




                                                  3
        15.     Based upon experience in selling Megadeth and Lamb of God merchandise,
including, but not limited to, t-shirts, at similar concerts and performances throughout the United
States, it can be stated with certainty that outside the concerts halls at which Megadeth and Lamb
of God are performing, before, during and after their appearances, Defendants have and will
attempt to sell imitation and inferior Bootleg Merchandise.


        16.     The sale of the Bootleg Merchandise by Defendants is and will be without
Plaintiff’s permission or authority.


        17.     This unlawful activity results in irreparable harm and injury to Plaintiff in that,
among other things, it deprives Plaintiff, Megadeth and Lamb of God of their absolute right to
determine the manner in which the Megadeth and Lamb of God images are presented to the
general public through merchandising; deceives the public as to the origin and sponsorship of
such merchandise; wrongfully trades upon and cashes in on the reputations of Plaintiff,
Megadeth and Lamb of God as well as their commercial value and exclusive rights in their
trademarks, and it irreparably harms and injures the reputations of Megadeth, Lamb of God and
Plaintiff.


                          AS AND FOR A FIRST CAUSE OF ACTION
              Violation of 15 U.S.C. §1125(a) (MEGADETH INFRINGEMENT)


        18.     Plaintiff repeats and realleges paragraphs 1 through 17 of this Complaint as if
fully set forth herein.


        19.     This count arises under Section 43(a) of the Lanham Act relating to trademarks,
trade names and unfair competition entitled "False Designation of Origin and False Descriptions
Forbidden," 15 U.S.C. §1125(a), and involves false descriptions in commerce.


        20.     The MEGADETH trademark, likenesses and logos have been used widely
throughout the United States. As a result of same, the MEGADETH trademark, likenesses and
logos have developed and now have a secondary and distinctive trademark meaning to



                                                 4
purchasers of goods including, but not limited to, t-shirts. The MEGADETH mark was registered
with the United States Patent and Trademark Office on December 6, 1988 in connection with
clothing, Registration No. 1,515,176 and has been renewed twice.


       21.     The Bootleg Merchandise sold by Defendants, which contains the MEGADETH
likenesses, logos and/or trademark is of the same general nature and type as the merchandise sold
and/or authorized to be sold by Plaintiff. Because the Bootleg Merchandise is so related to and
indistinguishable from authorized merchandise that Plaintiff sells, it is likely to, and is certainly
intended to, cause confusion to purchasers.


       22.     Defendants, by misappropriating and using the MEGADETH trademark,
likenesses and logos, have misrepresented and falsely described to the general public the origin
and source of the Bootleg Merchandise so as to create the likelihood of confusion by the ultimate
purchaser as to both the source and sponsorship of the Bootleg Merchandise sold at
MEGADETH concert dates.


       23.     In addition, Defendants’ sale of the Bootleg Merchandise will infringe upon and
dilute the MEGADETH trademark and logos.


       24.     The Bootleg Merchandise is in most instances of inferior quality and the sale
thereof will be damaging to and will dilute the goodwill generated by Megadeth and the
reputations that Plaintiff and Megadeth have developed in connection with the sale of legitimate
and quality merchandise.


       25.     Defendants’ unlawful merchandising activities have been and will be conducted
without the permission or authority of Plaintiff and said actions constitute express and implied
misrepresentations that the Bootleg Merchandise was created, authorized or approved by
Plaintiff and/or Megadeth. Defendants have not obtained any license, authority or approval to
manufacture, distribute or sell such Bootleg Merchandise.




                                                  5
       26.     Defendants’ acts are in violation of 15 U.S.C. §1125(a) in that Defendants will
use, in connection with goods and services, a false designation of origin and have caused and
will continue to cause said goods (the Bootleg Merchandise) to enter into interstate commerce.


       27.     Plaintiff has no adequate remedy at law and, if Defendants' activities are not
enjoined, will suffer irreparable harm and injury to Plaintiff’s and Megadeth’s images and
reputations as a result thereof.


                       AS AND FOR A SECOND CAUSE OF ACTION
             Violation of 15 U.S.C. §1125(a) (LAMB OF GOD INFRINGEMENT)


       28.     Plaintiff repeats and realleges paragraphs 1 through 17 and 19 through 27 of this
Complaint as if fully set forth herein.


       29.     This count arises under Section 43(a) of the Lanham Act relating to trademarks,
trade names and unfair competition entitled "False Designation of Origin and False Descriptions
Forbidden," 15 U.S.C. §1125(a), and involves false descriptions in commerce.


       30.     The LAMB OF GOD trademark, likenesses and logos have been used widely
throughout the United States. As a result of same, the LAMB OF GOD trademark, likenesses
and logos have developed and now have a secondary and distinctive trademark meaning to
purchasers of goods including, but not limited to, t-shirts. The LAMB OF GOD mark was
registered with the United States Patent and Trademark Office on December 14, 2004,
Registration No. 2,911,141 and has been renewed once.


       31.     The Bootleg Merchandise sold by Defendants, which contains the LAMB OF
GOD likenesses, logos and/or trademark is of the same general nature and type as the
merchandise sold and/or authorized to be sold by Plaintiff. Because the Bootleg Merchandise is
so related to and indistinguishable from authorized merchandise that Plaintiff sells, it is likely to,
and is certainly intended to, cause confusion to purchasers.




                                                  6
       32.       Defendants, by misappropriating and using the LAMB OF GOD trademark,
likenesses and logos, have misrepresented and falsely described to the general public the origin
and source of the Bootleg Merchandise so as to create the likelihood of confusion by the ultimate
purchaser as to both the source and sponsorship of the Bootleg Merchandise sold at Lamb of God
concert dates.


       33.       In addition, Defendants’ sale of the Bootleg Merchandise will infringe upon and
dilute the LAMB OF GOD trademark and logos.


       34.       The Bootleg Merchandise is in most instances of inferior quality and the sale
thereof will be damaging to and will dilute the goodwill generated by Lamb of God and the
reputations that Plaintiff and Lamb of God have developed in connection with the sale of
legitimate and quality merchandise.


       35.       Defendants’ unlawful merchandising activities have been and will be conducted
without the permission or authority of Plaintiff and said actions constitute express and implied
misrepresentations that the Bootleg Merchandise was created, authorized or approved by
Plaintiff and/or Lamb of God. Defendants have not obtained any license, authority or approval to
manufacture, distribute or sell such Bootleg Merchandise.


       36.       Defendants’ acts are in violation of 15 U.S.C. §1125(a) in that Defendants will
use, in connection with goods and services, a false designation of origin and have caused and
will continue to cause said goods (the Bootleg Merchandise) to enter into interstate commerce.


       37.       Plaintiff has no adequate remedy at law and, if Defendants' activities are not
enjoined, will suffer irreparable harm and injury to Plaintiff’s and Lamb of God’s images and
reputations as a result thereof.




                                                  7
                                                 DAMAGES


         38.    Plaintiff repeats and realleges paragraphs 1 through 17, 19 through 27 and 29 through
37 of this Complaint as if fully set forth herein.


         39.    It is impossible to ascertain the amount of compensation that will afford Plaintiff
adequate relief for Defendants’ actual, threatened and contemplated unlawful activities and
Plaintiff will have no adequate remedy in the event that such unlawful activities are allowed to
occur.


         WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief:


         1.     The Court issue a Temporary Restraining Order and a Preliminary Injunction
restraining, enjoining and prohibiting Defendants from manufacturing, distributing or selling all
merchandise bearing the MEGADETH and LAMB OF GOD names, trademarks, logos and/or
likenesses and/or anything confusingly similar thereto.


         2.     The Court order the United States Marshal(s), state county and/or local law
enforcement authorities to seize and impound any and all of the merchandise described in
subdivision 1 above, which the Defendants attempt to sell or hold for sale outside of and within
the confines of the concert halls at which Megadeth and Lamb of God are performing before,
during or after those concert performances.


         3.     After a hearing on the merits, this Court issue a Permanent Injunction prohibiting
Defendants from selling or attempting to sell merchandise described in subdivision 1 above and
ordering seizure and destruction of all such merchandise wherever found.




                                                     8
        4.   Such other and further relief that this Court deems to be reasonable, necessary and
just.

Dated: August 12, 2021                     Respectfully Submitted,

                                           /s/Kenneth A. Feinswog
                                           Kenneth A. Feinswog
                                           Attorney for Plaintiff
                                           California State Bar No. 129562
                                           Southern District of Texas Bar No. 367441
                                           400 Corporate Pointe, Suite 300
                                           Culver City, California 90230
                                           310-846-5800
                                           kfeinswog@gmail.com




                                              9
                    EXHIBIT A


DATE        VENUE


8/22/2021       The Cynthia Wood Mitchell Pavilion
                Woodlands, TX

8/24/2021       Don Haskins Center
                El Paso, TX

8/25/2021       Isleta Amphitheater
                Albuquerque, NM

8/27/2021       Ball Arena
                Denver, CO

8/29/2021       Arizona Federal Theatre
                Phoenix, AZ

8/31/2021       Reno Events Center
                Reno, NV

9/1/2021        FivePoint Amphitheatre
                Irvine, CA

9/2/2021        Concord Pavilion
                Concord, CA

9/4/2021        Moda Center
                Portland, OR

9/5/2021        White River Amphitheatre
                Auburn, WA

9/9/2021        Hollywood Casino Amphitheatre - Chicago
                Tinley Park, IL

9/11/2021       Blue Ridge Festival
                Danville, PA

9/12/2021       Northwell Health at Jones Beach Theater
                Wantagh, NY
9/13/2021   Leader Bank Pavilion
            Boston, MA

9/15/2021   BB&T Pavilion
            Camden, NJ

9/16/2021   PNC Bank Arts Center
            Holmdel, NJ

9/18/2021   Ruoff Music Center
            Noblesville, IN

9/19/2021   DTE Energy Music Theatre
            Clarkston, MI

9/20/2021   PNC Pavilion
            Cincinnati, OH

9/22/2021   Walmart AMP
            Rogers, AR

9/24/2021   Soaring Eagle Casino Amphitheatre
            Mount Pleasant, MI

9/25/2021   National Balloon Classic Field
            Indianola, IA

9/26/2021   Hollywood Casino Amphitheatre – St, Louis
            St. Louis, MO




                      2
